The first ground for demurrer, that the county commissioners are not the proper relators, was overruled, for the reason stated in a case between the same parties at this term, ante, 181.
The second ground for demurrer, that it is not alleged in the complaint that the money was collected during the term covered by the bond, was overruled, for the reason that it is so alleged substantially. It is not alleged that he was county treasurer at any time not covered by the bond, and it is alleged that he collected the money "as treasurer." The defendants may answer over, if so advised.
PER CURIAM.                                          Affirmed.
Cited: Comrs. v. Magnin, 85 N.C. 115; Wescott v. Thees, 89 N.C. 58.
(188)